DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Response to Arguments
Applicant’s Remarks filed 9/15/2021 merely indicate that the applied prior art does not teach the amended features.  The argument is persuasive with respect to independent claims 1 and 9 as best the scope of the language can be determined.  However, a new grounds of rejection is made in view of Tsamis et al.  The argument is not persuasive concerning the amended language of independent claim 17 as best the scope can be determined, as the applied prior art satisfies the very broad amended language that the DME and means for processing the first avionics signal are “coupled” as demonstrated below.  In both instances, the amended claims are found to be indefinite.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe the “transmit arbitration input from the avionics processor” required by independent claims 1 and 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are amended to require the DME processor “is coupled to the avionics processor through a transmit arbitration input from the avionics processor”.  Claims 4-8 and 12-16 are dependent and adopt the feature. The metes and bounds of this coupling cannot be determined. As indicated above, the specification lacks any mention of such input and the only apparent disclosure of such input is a mere label of a line of communication in Figure 2D (“TX Arbitration”) between the DME processor and avionics processor in Figure 2B with arrows implying communication between each other. While arbitration was a known concept, “transmit arbitration input” is not found to be a term of the art with established definition and the claim does not require nor does 
Claim 17 is amended to require “a DME processing means is coupled to the means for processing the first avionics signal”. Claim 20 adopts this feature by dependency.  It is not clear as to whether this “DME processing means” is intended to refer to the earlier claimed “means for performing distance measurement equipment function” or not.  For examination the claim is interpreted as such, there being no other apparent “DME processing means” disclosed, however clarification and appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (8,593,330) in view of Renaud (5,212,813) and Tsamis et al. (7,941,248).
Regarding claims 1 and 9, Jones discloses a system and associated method, the system comprising: 
an avionics processor (TCAS 40);
a top antenna receiver (first TCAS DDC, See Fig. 4-1, top portion), configured to connect to a top antenna (30/160), wherein the avionics processor is configured to communicate using the top antenna; 
a bottom antenna receiver system comprising a first receiver (second TCAS DDC, not illustrated separately from 4-1, note below) connected to a bottom antenna (32/162) and to the avionics processor (40), wherein the avionics processor is configured to communicate using the bottom antenna (clearly, TCAS processor 40 uses both antennas for operation, also see e.g. Fig. 2, step 94; column 4, lines 15-17), the bottom antenna receiver system further comprising a “second” or distance measure 
Jones does not explicitly require that the bottom antenna comprises an omnidirectional antenna, however one of ordinary skill in the art recognizes this is conventional for DME; for example as disclosed by Renaud with respect to a similar system which allows ATC and DME functionality using common antennas (column 1, lines 28-43).  It would have been obvious to one of ordinary skill in the art to use an omnidirectional antenna as the bottom antenna of Jones as is conventional in the art in order to communicate with DME ground stations regardless of travel direction.  
As best the requirements of the limitation can be determined given the indefinite scope discussed above, it would have been obvious to one of ordinary skill in the art to modify the system and method of Jones by applying this well-known concept by “coupling” the DME and TCAS processors of Jones via “transmit arbitration input” in order for them to provide the needed control of the Jones transmitter to change between functions according to priority as noted by Tsamis (e.g. column 9, lines 30-37) with predictable results.
Regarding claims 5 and 13, Jones teaches providing the DME and avionics processor(s) on different circuit card assemblies (Figure 1).
Regarding claims 7 and 15, Jones discloses that the second receiver (DME DDC) is configured to receive a same signal as the first receiver (second TCAS DDC) from the bottom antenna, i.e. low band output from 218.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Renaud and Tsamis as applied to claims 1 and 9 above, and further in view of Carocari et al. (7,525,474).
Jones does not specify that the receivers, avionics processors, and DME processor are provided together on a single LRU. Carocari discloses a related avionics system having top and bottom antenna receivers and avionics and DME processing in a single LRU (e.g. Figure 4, LRU 132).  It would have been obvious to one of ordinary skill in the art to arrange the processors and receivers of Jones in a single LRU for the conventional advantage of LRU’s, i.e. quick replacement with predictable results.

Claims 6, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Renaud and Tsamis as applied to claims 1 and 9 above, and further in view of Naravanamurthy (2010/0171647).
Jones does not indicate that the DME processor and receiver or the DME processor and avionics processor are implemented on a same circuit card assembly. Naravanamurthy discloses an avionics configuration where a TCAS (30) including processor (80) are on the same card along with a distinct transponder system (40) (see [0013]).  It would have been obvious to one of ordinary skill in the art to apply the teaching of Naravanamurthy to the systems of Jones and include the DME receiver and processor as well as the avionics processor(s) on the same card in the interest of space and ease of replacement with predictable results. 
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (8,593,330) in view of Renaud (5,212,813).
Jones discloses an apparatus, the apparatus comprising: 

a top antenna receiver (first TCAS DDC, See Fig. 4-1, top portion), configured to connect to a top antenna (30/160), wherein the avionics processor is configured to communicate using the top antenna; 
a bottom antenna receiver system comprising a first receiver (second TCAS DDC, not illustrated separately from 4-1, note below) connected to a bottom antenna (32/162) and to the avionics processor (40), wherein the avionics processor is configured to communicate using the bottom antenna (clearly, TCAS processor 40 uses both antennas for operation, also see e.g. Fig. 2, step 94; column 4, lines 15-17), the bottom antenna receiver system further comprising a “second” or distance measure equipment receiver (DME DDC, Fig. 4-3) connected to the bottom antenna; and a distance measure equipment processor (46) configured to measure distance using the bottom antenna (one of ordinary skill in the art recognizes measuring distance is the inherent function of a DME processor).  Note regarding the two TCAS DDC’s, or “receivers”, see Col 4, lines 18-19: “FIG. 4-1 shows only one each of the TCAS, transponder, and UAT DDCs.” Column 4, lines 22-23: “The TCAS DDC 310 receives the output of one of the ADCs 190, 218 at two mixers.” The other (unillustrated) DDC (“receiver”) receives the output of the other. The DDC’s, i.e. claimed “receivers” are connected to the antennas via the receivers illustrated in Fig. 3, receive digitized antenna signals, and condition them for the processors, e.g. column 2, lines 53-59).  It is also noted that the numbering in Jones is not correct, e.g. reference 310 is not shown in the drawings but this DDC clearly refers to the top portion of Fig. 4-1, with the bottom portion being one of the transponder DDC’s. The avionics processor (40) is not 
Jones does not explicitly require that the bottom antenna comprises an omnidirectional antenna, however one of ordinary skill in the art recognizes this is conventional for DME; for example as disclosed by Renaud with respect to a similar system which allows ATC and DME functionality using common antennas (column 1, lines 28-43).  It would have been obvious to one of ordinary skill in the art to use an omnidirectional antenna as the bottom antenna of Jones as is conventional in the art in order to communicate with DME ground stations regardless of travel direction.  
Regarding claim 20, Jones discloses that the second receiver (DME DDC) is configured to receive a same signal as the first receiver (second TCAS DDC) from the bottom antenna, i.e. low band output from 218.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carocari et al. (7,525,474) in view of Jones et al. (8,593,330) and Renaud (5,212,813).
Regarding claim 17, Carocari discloses an apparatus (Fig 5) the apparatus comprising: 

a top antenna receiver (280-284), configured to connect to a top antenna (230), wherein the avionics processor is configured to communicate using the top antenna; 
a bottom antenna receiver system comprising a first receiver (240-246) connected to a bottom antenna (226) and to the avionics processor (250), wherein the avionics processor is configured to communicate using the bottom antenna, the bottom antenna receiver system further comprising a “second” or distance measure equipment receiver (256-262) connected to the bottom antenna (226); and a distance measure equipment processor integrated with the avionics processor (250) connected to the second receiver (256-262) and configured to measure distance using the bottom antenna (See column 6, lines 53-column 7, line 10). One of ordinary skill in the art recognizes measuring distance is the inherent DME functionality, also see column 5, lines 15-19).  
As Carocari discloses an integrated processor for both avionics (transponder) and DME, Carocari does not disclose separate processors such that that the avionics processor is not connected to the “second receiver” (256-262), and the DME processor (46) is not connected to the “first receiver” (240-246) or the top antenna via any receiver. However, the well-known alternatives of integrated vs. separate processing hardware was generally known to one of ordinary skill in the art at the time the application was filed. As an example, Jones discloses (e.g. Fig. 1) a similar multimode avionics system and method showing separate transponder, TCAS, and distance measure equipment processors on different circuit card assemblies (40, 42, 46).  It would have been obvious to one of ordinary skill in the art to use separate processors 
Carocari does not mention a TCAS avionics processor and functionality using the top and first bottom antenna. Jones discloses (e.g. Fig. 1) a similar multimode avionics system and method including transponder and distance measure equipment processors, in addition to a TCAS processor which receives the same signals from a top and bottom antenna as the transponder processor (column 1, lines 25-33, column 4, lines 14-21). It would have been obvious to one of ordinary skill in the art to add a TCAS processor to the system and method of Carocari for aircraft in a similar manner as disclosed by Jones in order to provide a complete avionics package as TCAS is required avionics in many aircraft (Jones column 1, lines 7-13) and integration allows for sharing of system components to reduce weight and cost with predictable results.
Carocari does not explicitly require that the bottom antenna comprises an omnidirectional antenna, however one of ordinary skill in the art recognizes this is conventional for DME; for example as disclosed by Renaud with respect to a similar system which allows ATC and DME functionality using common antennas (column 1, lines 28-43).  It would have been obvious to one of ordinary skill in the art to use an 
Regarding claim 20, Carocari discloses that the first receiver and second receivers receive the same signal (split signal from 238).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art concerns arbitration in avionics.                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646